         Case 1-19-45511-cec        Doc 21      Filed 11/05/19       Entered 11/05/19 14:00:45




WHITE & CASE LLP
1221 Avenue of the Americas
New York, NY 10020
Telephone: (212) 819-8200
Facsimile: (212) 354-8113
Kimberly A. Havlin
Elizabeth Feld
Rashida J. Adams
Counsel to HNA Training Center NY LLC


UNITED STATES BANKRUPTCY COURT
EASTERN DISTRICT OF NEW YORK

                                                         )
In re:                                                   )    Chapter 11
                                                         )
ZVG @ PALISADES LLC,                                     )    Case No. 19-45511 (CEC)
                                                         )
                                                         )    Hearing Date: November 6, 2019 at
                       Debtor.                           )    3:00 p.m. EST
                                                         )

    HNA TRAINING CENTER NY LLC’S RESPONSE AND LIMITED OBJECTION TO
       DEBTOR’S MOTION FOR AUTHORIZATION TO ASSUME CONTRACT
      TO PURCHASE REAL PROPERTY AND OBTAIN RELATED FINANCING

          HNA Training Center NY LLC (“HNA”) hereby files this response and limited objection

to the Debtor’s Motion for Authorization to Assume Contract to Purchase Real Property and

Obtain Related Financing, dated October 28, 2019 (the “Motion”), in order to (i) clarify certain

points concerning the Contract 1 and the Debtor’s obligations thereunder; and (ii) explain why the

Debtor must demonstrate that it has adequate financing in place before assuming the Contract.

In support of this response and limited objection, HNA respectfully states as follows:




1
 All capitalized terms used herein but not otherwise defined herein have the meanings ascribed to them in the
Motion.
                                                     1
AMERICAS 101372172
        Case 1-19-45511-cec            Doc 21      Filed 11/05/19        Entered 11/05/19 14:00:45




                     1.     As the Court is aware, HNA is the counterparty to the Contract that the

Debtor seeks to assume by this Motion, and the seller of the real property at issue (the

“Property”). 2 Motion ¶¶ 2, 8.

                     2.     As the Court is also aware, on October 18, 2019, HNA filed a Motion for

Conditional Relief from the Automatic Stay [Docket No. 12] (the “Stay Relief Motion”), seeking

conditional relief from the automatic stay, and permitting HNA to terminate the Contract, if the

Debtor is unable to close on the sale of the Property in accordance with the terms of the Contract

on or before November 12, 2019. Objections to the Stay Relief Motion were due by October 31,

2019. No objection to such relief was filed by the Debtor (or anyone else).

                     3.     As HNA has previously stated, it has no objection to closing on the sale of

the Property under the Contract with the Debtor if the Debtor fully complies with the strict terms

of the Contract (enumerated more fully below) and closes the transaction on or before November

12, 2019. Accordingly, HNA has no objection to the Debtor assuming the Contract if the Debtor

is able to meet these requirements.

                     4.     To assume the Contract, the Debtor must comply with the strict terms

thereof, cure any defaults thereunder, and provide adequate assurance of future performance.

See 11 U.S.C. § 365(b)(1). In particular, the Debtor must pay all of the following to HNA on or

before November 12, 2019 (i.e., either prior to or at closing of the sale of the Property):

          x          $32,045,000, the unpaid portion of the original purchase price of $40,000,000.
                     See Contract § 2.2(a). 3

          x          $12,500 per day for each day the Debtor failed to close from August 8, 2019 to
                     August 25, 2019, and $15,000 per day for each day the Debtor fails to close from

2
  The Contract, including the four amendments thereto, is attached to the Motion as Exhibit A.
3
  This amount includes a $45,000 shortfall in deposits that, as noted in paragraph 5 below, were required to be paid
to HNA under the Contract but were not paid.
                                                         2
AMERICAS 101372172
        Case 1-19-45511-cec            Doc 21     Filed 11/05/19     Entered 11/05/19 14:00:45




                     August 26, 2019 “through and including the day immediately prior to the Closing
                     Date.” Fourth Amendment to Agreement of Purchase and Sale, dated August 15,
                     2019 (“Fourth Amendment”), § 2. By way of example, if the Debtor closes on
                     November 12, 2019, this payment will total $1,395,000 (the sum of $12,500 per
                     day for 18 days and $15,000 per day for 78 days).

          x          $37,008, the amount of HNA’s legal fees that the Debtor is required to reimburse.
                     See id. § 7.

          x          The Debtor’s portion of closing adjustments and costs (such as real property
                     taxes), as well as all brokerage fees. See Contract §§ 9.1, 10.1, 14.3.

          The Motion refers generally to the purchase price, deposits, and the need to pay any

outstanding fees and cure existing defaults. Motion ¶¶ 2-3, 9, 11. To be clear, the amount the

Debtor must pay to assume the contract, assuming a November 12, 2019 closing, is $33,477,008

plus closing adjustments, costs, and brokerage fees.

                     5.      The Debtor states in its Motion that it is attempting to close to avoid “a

forfeiture of deposits totaling $8.0 million.” Id. ¶ 11. HNA clarifies this statement on three

grounds: (i) these deposits currently total only $7,955,000; (ii) these deposits have already been

irrevocably released to HNA by the escrow agent; and (iii) although such amounts will be

credited against the purchase price if a closing occurs by November 12, 2019, HNA will retain

the deposits as liquidated damages if the Debtor fails to close by November 12, 2019. See Stay

Relief Motion, ¶¶ 14-15, 17, 22.

                     6.      Before the Debtor can close the transaction, it must formally assume the

Contract under section 365 of the Bankruptcy Code, which requires it to (i) “cure any

outstanding default or provide adequate assurance that the default will be promptly cured;” and

(ii) “provide adequate assurance of future performance under the contract.” In re Empire


                                                       3
AMERICAS 101372172
        Case 1-19-45511-cec          Doc 21      Filed 11/05/19      Entered 11/05/19 14:00:45




Equities Capital Corp., 405 B.R. 687, 690 (Bankr. S.D.N.Y. 2009); see also 15 Collier on

Bankruptcy § 13.21 (16th ed. 2019) (same). Here, there is only one way to satisfy these

requirements: the Debtor must show it has obtained adequate financing to close the transaction

by paying the amounts outlined above.

                     7.    In its Motion, the Debtor states that it does not have the financing it needs

(and so cannot assume the Contract), though the Debtor is working to secure such financing. See

Motion ¶¶ 6-7, 11. That financing has not materialized as of the filing of this objection. Absent

such financing, which HNA will evaluate if and when it is presented, the Contract cannot be

assumed and the Motion should be denied.

                     8.    Finally, the Debtor asserts that (i) it is an assignee of the Contract; and (ii)

“[b]y filing the Chapter 11 petition before the end of the closing ceremony, the Debtor avoided a

termination of the Contract, and preserved its rights thereunder.” Id. ¶¶ 4, 9. As previously

addressed in the Stay Relief Motion, HNA does not concede either statement and reserves the

right to challenge same in the future, but HNA does not challenge the Motion on these bases at

this time.

                     9.    Finally, this Motion should only be granted if the Stay Relief Motion is

also granted. If the Debtor is ultimately unable to perform its obligations under the Contract and

close on the sale of the Property by November 12, 2019, HNA should be permitted to terminate

the Contract without further order of the Court, for the reasons stated in the Stay Relief Motion.

                                     RESERVATION OF RIGHTS

                     10.   HNA expressly reserves all of its rights, claims, and remedies against the

Debtor.




                                                      4
AMERICAS 101372172
        Case 1-19-45511-cec   Doc 21   Filed 11/05/19   Entered 11/05/19 14:00:45




Dated: November 5, 2019
       New York, New York
                                        WHITE & CASE LLP

                                   By: /s/ Kimberly A. Havlin
                                       Kimberly A. Havlin
                                       Elizabeth Feld
                                       Rashida J. Adams


                                        1221 Avenue of the Americas
                                        New York, NY 10020
                                        Telephone: (212) 819-8200
                                        Facsimile: (212) 354-8113
                                        kim.havlin@whitecase.com
                                        efeld@whitecase.com
                                        rashida.adams@whitecase.com




                                           5
AMERICAS 101372172
